


EXHIBIT 10.2

 

[g288963kg01i001.jpg]

DST Systems, Inc.
333 West 11th Street
Kansas City, MO 64105
816.435.1000
www. dstsystems.com

 

Separation Agreement

 

28 November 2012

 

Thomas Abraham

15 St. John’s Wood Road
St. John’s Wood,

London NW8 8RB



Dear Tom:

 

In recognition of your service to the organization, your retirement from your
position with DST Global Solutions Limited and your employment by DST
Technologies, Inc. (the “Company”), we are offering you the special separation
agreement set forth in this letter and its addenda, including the Compromise
Agreement attached as Addendum A, which collectively with this letter and its
other addenda is the “Separation Agreement.”  The financial terms of this letter
have been the subject of extensive discussions with you and have been approved
by the Compensation Committee of the Board of Directors of DST Systems, Inc.
(“DST”), a Delaware corporation and the direct or indirect parent of DST Global
Solutions Limited and the Company.  This type of agreement is normal practice
when we offer a special separation package.  The Separation Agreement confirms
in writing and makes clear the commitments by you and the Company (and its
affiliated entities).

 

1.                                      Your employment with the Company, your
affiliation with DST, and your position with DST Global Solutions Limited will
end on December 31, 2012.  Regardless of whether you sign this letter and
Addendum A, you will be paid your normal compensation through December 31, 2012
and any other rights, compensation and benefits to which you would be entitled
if you decide not to sign this Separation Agreement; provided, however, that the
payouts of the following other benefits are as follows:

 

a.  Your unvested deferred cash balance previously received under the Annual
Incentive Award Program for the 2011 performance year (“Incentive Program
Balance”) will vest on December 31, 2012 and will be paid out as soon as
administratively practical after June 30, 2013, with the payout amount subject
to gains and losses in your account and, if you sign the Separation Agreement,
to the tax gross up described in Section 2.  This payout to you (a “specified
employee” under U.S. tax laws), is delayed for six months from your termination
date under Section 409A of the Internal Revenue Code.

 

1

--------------------------------------------------------------------------------


 

b.  As described in and subject to Addendum B, the Company will pay you the
estimated tax equalization true-up amount, if any, calculated by Deloitte
(London) on “Non-Retirement Pay” (as defined in that addendum).  Subject to your
execution of this Separation Agreement no later than November 21, 2012, and as
provided in that addendum, the Company will endeavor to make the payment by
December 31, 2012.

 

c. If you sign the Separation Agreement, then you will not receive a separate
vacation accrual payout; rather, a vacation accrual amount has been included in
the lump sum amount in Section 2 of this Separation Agreement.

 

If you sign this Separation Agreement, you will have a binding agreement with
the Company on the terms set forth in the remainder of this Separation
Agreement.

 

2.                                      If you sign the Separation Agreement,
and subject to its terms and conditions, the Company will pay you the lump sum
amount in row (K) of the table below and remit the amounts in rows (G) and
(I) of the table to the UK taxing authorities on your behalf.

 

The row (K) payout will occur in the last week of December 2012 provided that
you sign the Separation Agreement and it has become final as provided in
Section 11 by December 15, 2012. The estimated tax remissions will occur
pursuant to DST Global Solutions Limited’s normal timing for such remissions.

 

Also, if you sign the Separation Agreement, the Incentive Program Balance will,
upon payout in July 2013, be grossed up at the highest UK tax rate at the time
of payment. The actual amount to be grossed up and paid depends on account
gains/losses and applicable tax rates and will be determined as of the payout
date.

 

 

 

 

 

Amounts in
U.S. Dollars
($)

 

A.

 

2 years of base salary as provided in the Employment Agreement

 

624,000

 

B.

 

Lump Sum Payment in Consideration of 2013 Ex Pat-Related Expenses and 2012
attorney review of the Separation Agreement

 

277,500

 

C.

 

Amount in consideration of accelerating retirement date

 

1,158,056

 

D.

 

Vacation Accrual Payout

 

29,998

 

E.

 

Contingent Tax Protected Payouts - Sum of COBRA, health and life insurance
premium amounts

 

68,700

 

F.

 

Gross Retirement Income (sum of rows (A) - (E))

 

2,158,254

 

G.

 

Estimated Tax on row (B) to be Withheld and Remitted by DST Global Solutions to
the UK (apply UK conversion rate as of 12/1/12)

 

144,300

 

H.

 

Retirement Income for which U.S. Hypo Withholding (row (J) (This is an amount
equal to row (F), less row (E) (these amounts are tax protected), less row
(B) (tax equalization is not occurring on this row)

 

1,812,054

 

I.

 

Estimated Tax on an income amount equal to row (F) less row (B) to be Remitted
by DST Global Solutions to the UK (apply UK conversion rate as of 12/1/12)

 

1,207,493

 

J.

 

Estimated Hypothetical U.S. withholdings on rows (A), (C), and (D)

 

766,145

 

K.

 

TOTAL NET CASH PAYOUT
(This is an amount equal to row (F), less row (G), less row (J))

 

1,247,809

 

 

2

--------------------------------------------------------------------------------


 

You will not receive any other payments from any DST Entity other than the
normal compensation/benefits described in Section 1 (which you agree do not and
shall not include any expenses for 2013, except for a tuition bill that the
Company has already paid) and the payments in this Section 2.  No tax
equalization will occur except as set forth in the table above and described in
Addendum B which, upon your execution of the Separation Agreement, governs all
further tax equalization matters between you and the Company.  By signing this
Separation Agreement, you acknowledge that amounts paid to you in this Section 2
are adequate consideration for the promises and agreements set forth in this
Separation Agreement.

 

You further agree that as a condition for any payment under this Section 2, you
shall sign and agree both to this letter and to the Compromise Agreement
attached as Addendum A, and that any reference in this letter to signing of the
Separation Agreement requires your execution of both this letter and the
Compromise Agreement.

 

3.                                      By signing this Separation Agreement,
you indicate that this Separation Agreement is satisfactory and that, subject to
the specific exclusions set forth in this Section 3, you will not assert any
claims against the Company, DST, DST Global Solutions Limited and/or their
predecessors, successors, assigns, parents, subsidiaries, joint ventures, or
affiliated entities, and/or the shareholders, directors, officers, managers,
partners, employees, or agents of any of the foregoing (each such released
person or entity referred to for purposes of this Separation Agreement as “DST
Entity”) or against any benefit, award, incentive, commission or other plan of
any DST Entity, the administrator, trustee, fiduciary, or administrative
committee thereof, or any person associated with any of the foregoing (each such
released plan, committee, entity or person referred to for purposes of this
Separation Agreement as a “Plan”).

 

This means that, except for the specific exclusions set forth in this Section 3,
when you sign at the bottom of this Separation Agreement, you are thereby
forever releasing and waiving any and all claims and causes of action of any
kind or nature for money or for any other form of personal relief, that you have
or may have against any DST Entity or against any Plan, based on any events or
circumstances arising or occurring on or before the date of your execution of
this Separation Agreement, whether known or unknown, suspected or unsuspected,
even if you did not know of or suspect the existence of such a right or claim
until after this Separation Agreement is signed and becomes effective, that
relate in any way to your employment, to the ending of your employment, or to
any Plan.  This release includes, but is not limited to, any and all claims
under any federal, state or local common law or under any federal, state or
local statute, regulation or ordinance, including, but not limited to, claims of
breach of an express or implied contract (including your Employment Agreement),
claims of breach of the covenant of good faith and fair dealing, claims of
defamation or other tort type claims, and any and all claims of unlawful
discrimination, harassment, retaliation or other unlawful conduct under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; Civil Rights Act
of 1866, 42 U.S.C. §1981; Americans With Disabilities Act, 42 U.S.C. §12101
et seq.; Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.; Family
and Medical Leave Act, 29 U.S.C. 2601 et seq.; Employee Retirement Income
Security Act, 29 U.S.C. §1001 et seq.; New York State Human Rights Law (New York
Executive Law); New York City Administrative

 

3

--------------------------------------------------------------------------------


 

Code; Missouri Human Rights Act, Mo. Rev. Stat. § 213.010 et seq.; or Civil
Rights Ordinance of Kansas City, Missouri (Ordinance #53581, Chapter 26,
Article IX, 26.201-26.236); or under any other federal, state or local statutory
or common law.

 

You further agree that you are forever releasing, forfeiting and waiving any and
all (a) rights (including without limitation vesting, dividend equivalent
granting, share issuance and exercise rights) to the following awards, which
shall lapse; and (b) claims and causes of action pertaining to, or under the
governing agreements (“Award Agreements”) for, the following awards:

 

(a) your performance-vesting options granted December 14, 2009, regardless of
whether goals are ultimately certified as achieved for 2012 or any other
performance years;

 

(b) your time-vesting options granted December 1, 2011 (including that portion
of the grant that would otherwise have vested December 1, 2012 which is
forfeited under the terms and conditions of this letter even though you will be
employed on December 1, 2012);

 

(c) your performance-vesting Restricted Stock Units (“RSUs”) and all additional
RSUs granted or to be granted as dividend equivalents thereon (specifically
performance-RSUs granted on March 22, 2010, February 24, 2011 and December 1,
2011, and related dividend equivalent RSUs);

 

(d) your time-vesting RSUs granted February 24, 2011 and all additional RSUs
granted or to be granted as dividend equivalents thereon;

 

(e) the granting of any Annual Incentive Program award based on goal achievement
for the 2012 performance year; and

 

(f) any other awards or award vesting with the exception of the vesting as of
December 31, 2012 of your Incentive Program Balance, for which payout will be
delayed as provided in Section 1.

 

This release of claims does not include any of the following claims that you
have or might have:

 

a)                                     any rights or claims related to benefits
vested and/or accrued at the time you sign this release of claims under the DST
Welfare Benefit Plan, DST Systems, Inc. 401(k) Profit Sharing Plan, DST Employee
Stock Ownership Plan, or DST Systems, Inc. 2000 Employee Stock Purchase Plan,
which rights and claims are governed by the terms of each plan;

b)                                     the right to continued benefits upon your
payment of premiums in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”);

c)                                      any claim to receive workers’
compensation benefits or unemployment insurance, in accordance with applicable
law;

d)                                     any claim to enforce the terms of the
Separation Agreement;

e)                                      any rights or claims that arise after
the execution of the Separation Agreement, except that if you sign the
Separation Agreement, you agree to the ending of your employment on December 31,
2012 and that this release specifically includes all claims related to the
ending of your employment; or

 

4

--------------------------------------------------------------------------------


 

f)                                       any claim that cannot be waived as a
matter of law.

 

In addition, nothing in this Separation Agreement shall interfere with your
right to file a charge with, or participate in an investigation or proceeding
before the Equal Employment Opportunity Commission (“EEOC”) or any other
federal, state or local regulatory or law enforcement agency.  However, the
consideration provided to you in this Separation Agreement shall be the sole
relief provided to you for the claims that are released by you in this
Separation Agreement, and you expressly acknowledge and agree to waive,
surrender, and give up any personal monetary benefits or recovery against any
DST Entity in connection with any such claim, charge, or proceeding without
regard to how the charge, investigation, or proceeding was initiated.

 

4.                                      You agree that you shall not disclose,
reveal, or divulge to any person or entity, and you shall not use, any
“Confidential Information,” “Inventions,” or “Works” (each as defined in this
Section) for any purpose.

 

“Confidential Information” means trade secrets and other valuable non-public
information relating to any DST Entity or Plan (as defined in Section 3 of this
Separation Agreement), including without limitation, the following:
(a) inventions, products, designs, prototypes, data, models, file formats,
interface protocols, documentation, formulas, improvements, discoveries,
methods, computer hardware, firmware and software, source code, object code,
programming sequences, algorithms, flow charts, test results, program formats
and other works of authorship relating to or used in the current or prospective
business or operations of any DST Entity, all of which is Confidential
Information, whether or not patentable or made on DST Entity premises or during
normal working hours; (b) strategies of any DST Entity including without
limitation strategies pertaining to data security, processing errors,
intellectual property protection, regulatory compliance, business interruption,
contract or dispute negotiation or management of liability, fraud and other
risk; (c) the identity of or information pertaining to DST Entity suppliers or
employees; (d) information that is proprietary and/or sensitive including
without limitation information pertaining to form contracts or provisions
thereof, pending contracts or amendments to current contracts, unannounced
services or products or the development thereof, employee compensation benefits,
sales, marketing, or operating plans, or claims, disputes, errors or litigation;
(e) information identifying or pertaining to DST Entity customers or prospective
customers or their services, products, accounts, clients, shareowners, account
holders, requirements, or operating procedures and including without limitation
client lists, pricing information, referral source lists, presentations to
actual and proposed clients, past, current, or proposed contracts, unannounced
services or products, sales projections, marketing, sales, negotiation and
pricing plans and strategies, techniques of operation; (f) the business
strategies, trade secrets, and information, including financial, account,
account holder, member, client, product, service or other information, of
current and prospective suppliers and clients; (g) financial information
relating to any DST Entity including without limitation budget, projection,
profit margin and financing information; and (h) any other non-public
information obtained as a consequence of employment by a DST Entity or
otherwise.

 

“Inventions” mean all discoveries, improvements, and inventions relating to or
used in the past, current or prospective business or operations of any DST
Entity, whether or not patentable, which were created, made, conceived or
reduced to practice by you or under your

 

5

--------------------------------------------------------------------------------


 

direction or jointly with others during your employment by a DST Entity, whether
or not during normal working hours or on the premises of a DST Entity, or were
created by others and disclosed to you.

 

“Works” mean all original works fixed in a tangible medium of expression by you
or under your direction or jointly with others during your employment by a DST
Entity, whether or not during normal working hours or on the premises of a DST
Entity, and relating to or used in the past, current or prospective business or
operations of a DST Entity.  You agree to cooperate with any DST Entity in
providing information and assistance on any matters that you worked on during
your employment.

 

You agree to continue to abide by and conform to the terms and conditions of the
DST Systems, Inc. Business Ethics and Legal Compliance Policy (the “Ethics
Policy”), and to comply with your duty of loyalty and other legal obligations.

 

5.                                      Subject to your execution of the
Separation Agreement, you are excused from the non-compete obligations in your
Employment Agreement and Award Agreements.

 

You further agree that for the period through June 30, 2014, you shall not,
without the express written consent of the President of DST directly or
indirectly solicit business that is in any way competitive with the business of
any DST Entity from any person or entity which was either a) a “Selected
Customer” of any DST Entity as of December 31, 2012, or b) a prospective
“Selected Customer” of a DST Entity to which a DST Entity made a proposal to do
business between January 1, 2011 and December 31, 2012.  “Selected Customer”
means a customer or potential customer with business or a location in Europe,
Asia, the Middle East or Australia of any DST Entity product or service that
pertains in any way to HiTrust, HiPortfolio, Anova, AWD (Automated Work
Distributor), or business process management through AWD.

 

You also agree that through June 30, 2014, you shall not directly or indirectly
solicit or induce any employee of any DST Entity to leave employment with the
DST Entity or otherwise communicate with any employee of any DST Entity
regarding the possibility of leaving employment with the DST Entity.

 

You acknowledge and agree that the eighteen (18) month time period for the
restrictions set forth above in this Section 5 is fair and reasonable in view
of: (1) the extent of your important client and vendor contacts; (2) the extent
of your knowledge of trade secrets and other Confidential Information,
especially financial and technological information; (3) the fact that the lump
sum payment paid under Section 2 exceeds the Company’s separation pay
obligations under the Employment Agreement; and (4) the fact that you agreed to
broader non-compete and non-solicitation provisions in your Employment Agreement
and Award Agreements and the Company wishes to accommodate you by releasing you
from the non-compete obligation and narrowing the customer non-solicitation
provisions to extend only to Selected Customers.

 

You further acknowledge and agree that (a) the period of restriction in this
Section 5 shall be tolled during any period of time during which you are not in
compliance with the provisions of this Section 5, such that the aggregate
duration of the restricted period shall be extended for a period of time equal
to the aggregate period of time of any such non-compliance; and (b) the Company
may

 

6

--------------------------------------------------------------------------------


 

do all necessary things, and take all necessary action, in Company’s discretion,
to protect its rights under the Separation Agreement, including without
limitation notifying any of your subsequent employers, partners or business
associates of the existence of (and furnishing to any such person) the
provisions of this Section 5.

 

If the final judgment of a court or arbitrator with competent jurisdiction
declares that any term or provision of this Section 5 is invalid or
unenforceable, you agree that the court or arbitrator making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration, or geographic area of the applicable term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and that the terms and provisions of this Section 5 will be
enforceable as so modified.  You further agree that if any part of this
Section 5 is held by a court or arbitrator with competent jurisdiction to be
invalid, illegal or incapable of being enforced in whole or in part by reason of
any rule of law or public policy, and cannot be modified in accordance with this
paragraph, such part shall be deemed to be severed from the remainder of this
Section 5 for the purpose only of the particular legal proceedings in question,
and all other covenants and provisions of the Separation Agreement shall in
every other respect continue in full force and effect, and no covenant or
provision shall be deemed dependent upon any other covenant or provision.

 

6.                                      You agree not to take any action to
adversely affect or negatively influence the relationship of any DST Entity with
any of its current or prospective clients, vendors or employees.  You further
agree not to make any oral or written statements or engage in conduct of any
kind that either directly or indirectly disparages, criticizes, defames, or
otherwise casts a negative characterization upon any DST Entity, any member of
the DST Board of Directors, or any employee of a DST Entity, and you agree not
to direct, encourage, or assist anyone else to do so.  This prohibition
includes, without limitation, making negative comments through emails, on the
Internet, through social networking media, or in any other public or semi-public
forum.

 

7.                                      You agree that you will cooperate to the
fullest extent possible with any DST Entity regarding any pending or future
litigation, claim, proceeding or other disputed issue involving any DST Entity
or Plan that relates to matters within your knowledge or relates to your
responsibilities while employed.  Cooperation, as used herein, means you shall: 
(1) meet with DST Entity representatives and attorneys at reasonable times and
places to answer questions regarding facts and other related issues (this
includes travel to such locations as requested by the Company); (2) appear and
provide testimony if requested by a DST Entity (this includes travel to such
locations as requested by the DST Entity); (3) provide full, complete and
truthful testimony if you ever testify in a deposition, trial or any other
proceeding involving any DST Entity or a Plan; (4) notify the DST Global
Solutions Limited or DST General Counsel within three (3) business days if you
are served with a subpoena relating to any litigation, claim or proceeding
involving a DST Entity or Plan, or if you are contacted by any adverse party or
by any representative of an adverse party; and (5) not engage in any discussions
with or otherwise assist any adverse party or any adverse party’s
representatives related to any claim against any DST Entity or Plan, except as
may be required by law.  The Company agrees to reimburse you for reasonable time
and expenses incurred with respect to your compliance with your obligations
under this Section 8.

 

7

--------------------------------------------------------------------------------


 

8.                                      You agree that (a) for a violation of
the Separation Agreement that either: (i) pertains to Section 5 of this
Separation Agreement, or (ii) pertains to Section 4 or 6 of this Separation
Agreement and is in intentional or reckless disregard of your obligations and
has significantly harmed, or could reasonably be deemed to have the potential of
significantly harming, a DST Entity or the position of a DST Entity in any
potential or actual negotiation, dispute or transaction, then you shall return
to the Company within ten (10) business days ninety percent (90%) of the lump
sum amount referenced in Section 2 of this Separation Agreement, and (b) for any
other violation you shall return to the Company within ten (10) business days
fifty percent (50%) of the lump sum amount referenced in Section 2; provided if
there are multiple violations, you will not be obligated to return a cumulative
total of more than ninety (90%) of the lump sum amount referenced in Section 2.

 

The remedies set forth above are in addition to the Company’s right to seek
injunctive relief and right to seek monetary damages above the amount of the
required repayments under this Section 8.  You and the Company further agree
that upon proof of a material violation of your obligations in Sections 4 and 5
of this Separation Agreement, such violation may cause irreparable injury to the
relevant DST Entity that is not adequately remediable in damages and may entitle
the DST Entity to temporary, preliminary and final injunctive relief against
further breach of such obligations.  You agree to the waiver of any requirement
for the posting of any bond as a condition to such equitable relief.

 

Your obligations in Sections 4, 5 and 6 are in addition to and independent of
your existing nondisclosure, intellectual property protection and other
obligations under your Employment Agreement and Award Agreements; provided,
however, that the noncompete obligation has been extinguished and the customer
nonsolicitation obligation has been narrowed as provided herein (together, the
“Narrowing Revisions”).  Your obligations in Sections 4, 5 and 6 are also in
addition to your obligations under the Ethics Policy and the DST Arbitration
Policy.  Subject to the Narrowing Revisions, all of these other obligations
remain in full force and effect and apply even after termination of your
employment and your signing of the Separation Agreement.  Subject to the
Narrowing Revisions, if any of your obligations in your Employment Agreement,
any Award Agreement, Ethics Policy or DST Arbitration Policy are more or less
restrictive than an obligation set forth in this Separation Agreement, you shall
be bound by the obligation (whether in the Separation Agreement or in a separate
agreement or policy) that is the most protective to the DST Entities.

 

9.                                      You agree to return to the Company by
December 31, 2012 all business equipment provided to you by the Company and the
originals and copies of business related files, documents, information and
materials.  You also will return to the Company by December 31, 2012 all
Company-supplied credit cards, identification cards and equipment.  You also
agree to present any requests for reimbursement of business expenses by
December 31, 2012 and that any expenses not presented by that date will not be
eligible for reimbursement.  The Company will allow you to take ownership of
your iPad, two Blackberry devices and a laptop following termination of your
employment provided these are all presented to the Company for deletion of data
before 31st December 2012.

 

10.                               You agree to the foreign tax credit
obligations set forth in Addendum C to this Separation Agreement.

 

8

--------------------------------------------------------------------------------


 

11.                               The Separation Agreement and the release of
claims in Section 3 are normal Company practice.  The purpose is to provide for
an amicable separation from employment and to help you avoid economic hardship. 
We believe the Separation Agreement of claims are fair and reasonable, but
because it is important for you to fully understand the Separation Agreement and
for you to voluntarily agree to them, we advise you of the following:

 

a.              You are hereby advised and encouraged to consult with an
attorney of your choice before signing the Separation Agreement and releasing
your claims.

 

b.              You have up to twenty-one (21) days to consider this Separation
Agreement including the release of claims.  If you fail to sign and return this
Separation Agreement including release of claims on or before the expiration of
twenty-one (21) days after you receive the Separation Agreement, the separation
pay package set forth in the Separation Agreement will no longer be available to
you.

 

c.               If you sign the Separation Agreement including release of
claims, you then will have seven (7) calendar days to revoke the Separation
Agreement if you change your mind.  The Separation Agreement does not become
effective or enforceable until expiration of seven (7) calendar days and any
revocation must be in writing and received by the undersigned person within
seven (7) calendar days after you sign the Separation Agreement.  In order to be
effective, the written revocation must be mailed to Randy Young and postmarked
within seven (7) calendar days or delivered to Randy through personal delivery,
telefax (816/855-3235) or email (rdyoung@dstsystems.com) within seven
(7) calendar days.  Any payments made under Section 2 above must be returned for
the revocation to be effective.

 

12.                               This Separation Agreement (including this
letter and its addenda and the Compromise Agreement attached as Addendum A) sets
forth the entire agreement between you, the Company, and the DST Entities and
replaces or supersedes any other oral or written agreement, except as otherwise
provided in the Separation Agreement with respect to continuing obligations
under any existing arbitration agreement (including the DST Arbitration Policy),
your existing obligations under your Employment Agreement and Award Agreements
(except as the Narrowing Revisions apply), and your Ethics Policy obligations. 
The Company has made no representations, agreements or promises other than the
representations, agreements and promises specifically stated in this Separation
Agreement.  The Separation Agreement cannot be changed except by a written
agreement signed by you and myself as representative of the Company.  The
Separation Agreement is for the compromise of potential and disputed claims, and
the agreement and the consideration provided by the Company are not, and shall
not be construed as, an admission of any liability whatsoever by any DST Entity
or Plan.  The terms of this Separation Agreement shall be interpreted, governed
and enforced in accordance with the law of the State of Delaware.

 

If you voluntarily agree to the terms of the Separation Agreement as set forth
in this Separation Agreement, please sign in the space provided below.

 

9

--------------------------------------------------------------------------------


 

 

/s/ Kenneth V. Hager

 

Kenneth V. Hager

 

On Behalf of DST Technologies, Inc.,

 

DST Systems, Inc., DST Global Solutions Limited,

 

and All Persons and Entities

 

Released Herein

 

KNOWING AND VOLUNTARY AGREEMENT BY THOMAS ABRAHAM

 

I have read and fully understand the terms of this Separation Agreement (which
includes 20 pages including this signature page and the Addenda).  I knowingly
and voluntarily agree to the terms set forth in this Separation Agreement, which
include a release of my claims against DST Entities and the Plans that relate in
any way to my employment or the termination of my employment.

 

Signature:

/s/ Thomas R. Abraham

 

Date:

29 November, 2012

 

Thomas Abraham

 

 

 

 

10

--------------------------------------------------------------------------------


 

ADDENDUM A

 

THIS COMPROMISE AGREEMENT is made the                    day of
                                                                  2012

BETWEEN

 

(1)                                          DST TECHNOLOGIES, INC., a Missouri
corporation, of 1055 Broadway, Kansas City, MO 64105 (the “Employer”); and

 

(2)                                          THOMAS ABRAHAM of 15 St. John’s
Wood Road St. John’s Wood, LONDON NW8 8RB (the “Employee”). 



RECITALS

 

(A)                                        The Employee is employed by the
Employer on the terms and subject to the conditions set out or referred to in an
employment agreement dated 31 December 2008 (the “Employment Contract”).

 

(B)                                        The Employee’s employment will
terminate on December 31, 2012 (the “Departure Date”) and the Employee has
asserted claims against the Employer of unfair dismissal and wrongful dismissal
(the “Claims”).

 

(C)                                        The Employee and the Employer have
reached agreement that the Employee’s employment will terminate on the terms and
conditions contained in this compromise agreement (the “Agreement”) and that
this Agreement will settle all the Employee’s claims against the Employer
arising out of his employment or the termination thereof.

 

(D)                                        The parties intend that this
Agreement shall have effect as a statutory compromise agreement.

 

(E)                                         The Employer is entering into this
Agreement without any admission of liability whatsoever.

 

OPERATIVE PROVISIONS

 

1.                                              Interpretation

 

In this Agreement (unless the context indicates otherwise):

 

“Group” means the Employer and each Group Company;

 

“Group Company” means any group undertaking (as defined in section 1161(5) of
the Companies Act 2006) or associated undertaking (as defined in Schedule 6
Paragraph 19 of the Large and Medium-sized Companies and Groups (Accounts and
Reports) Regulations 2008 (SI 2008/410)) of the Employer or any joint venture to
which the Employer or any such group undertaking is a party;

 

“HMRC” means Her Majesty’s Revenue and Customs; and

 

“Separation Agreement” means the separation agreement between the Employer and
the Employee of even date.

 

2.                                               Departure arrangements

 

2.1                                        The Employee’s employment and the
Employment Contract will cease on the Departure Date.

 

11

--------------------------------------------------------------------------------

 

2.2                                        Subject to the Separation Agreement,
the Employer will continue to pay the Employee and provide him with his
entitlement to salary and other benefits under the Employment Contract for the
period ending on the Departure Date, when (save as set out in this Agreement and
the Separation Agreement) all such entitlements will cease.

 

2.3                                        The Employee will receive his P45
(made up to the Departure Date) as soon as reasonably practicable after the
Departure Date.

 

2.4                                        Upon signature of the Separation
Agreement, the Company and the Employee will agree a suitable press release
announcing the Employee’s departure. The Company, will, when requested to do so,
provide to the Employee or a potential employer, a reference in the form of the
agreed draft set out in Schedule 2.  This will be nothing more than dates of
employment and job title in accordance with Company policy on giving references.

 

3.                                               Payments

 

3.1                                        By way of compensation for loss of
employment and in full and final settlement of the Claims, the Employer will pay
the sums and the benefits set out in this clause and the Separation Agreement
(together being the “Termination Payment”), subject to compliance by the
Employee with his obligations under the Separation Agreement and this
Agreement.  The Termination Payment shall include the Employee’s entitlement (if
any) to statutory minimum notice and statutory redundancy pay in accordance with
English law.

 

3.2                                        The Termination Payment includes
significant amount ($277,500 USD) for various expenses.  Of that amount, $20,000
USD has been included for Employee’s expenses (attorneys’ fees and VAT) to
retain an Independent Adviser (as defined in clause 6.2.1 below) to advise the
Employee on the terms and effect of this Agreement and in particular its effect
on the Employee’s ability to pursue his rights before an employment tribunal.

 

3.3                                        The Employee acknowledges and agrees
that save as expressly provided in this Agreement and the Separation Agreement,
he has no claim for or entitlement to payment in lieu of accrued holiday
(including any holiday that would have accrued before the end of the Employee’s
notice period) or by way of reimbursement of expenses or as a bonus, commission,
profit-sharing or other incentive payment.

 

3.4                                        With respect to directors’ and
officers’ insurance coverage that would have otherwise been available for your
benefit, DST will not take any action for the principal purpose of negating
coverage for claims that may arise against you for services you performed for
DST and its subsidiaries.

 

4.                                               Tax indemnity

 

4.1                                        Subject to the tax equalisation
arrangements contained in the Separation Agreement, the Employee agrees to fully
and properly indemnify and keep indemnified the Employer against any demand for
tax (including, without limitation, income tax and employee’s national insurance
contributions but excluding secondary class 1 National Insurance Contributions
to the extent that recovery of the same from the Employee is prohibited by law)
which may become payable arising from the payments and the arrangements set out
in this Agreement or the Separation Agreement or arising out of the termination
of his employment with the Employer and any interest, penalties, costs, damages
or expenses which the Employer may incur in connection with such demand.  This
indemnity shall not apply to any tax and national insurance contributions
already deducted from any sums already paid to the Employee by the Employer.
However, it is agreed that no such payment of

 

12

--------------------------------------------------------------------------------


 

tax, National Insurance Contributions, interest, penalty or fine will be made to
HMRC without the particulars of the proposed payment being sent to the Employee
promptly at the above address.

 

5.                                               Employee’s other obligations

 

5.1                                        The Employee agrees that he will
procure that a signed copy of the certificate attached to this Agreement at
Schedule 3 is provided to the Employer as a condition of any payment made to him
under the Separation Agreement or clause 3 of this Agreement.

 

6.                                               Compromise of claims

 

6.1                                        The Employee agrees that the
arrangements set out in this Agreement and the Separation Agreement shall
constitute a statutory compromise agreement in full and final settlement of the
Claims together with any and all other claims whether at common law, under
statute, regulation or pursuant to European Community law, or otherwise which
the Employee has or may in the future have (anywhere in the world, whether under
English law, the Treaty of Rome, the Treaty of Amsterdam, laws of the State of
Missouri or any other federal, state or local statutory or common law or
otherwise) against the Employer or any Group Company or any employee, agent or
officer of any such company, whether relating to his employment under the
Employment Contract, its termination, or any other matter whatsoever, including
but not limited to the following:

 

6.1.1                             any claim for breach of contract or for
wrongful dismissal, in particular, for pay or benefits in lieu of notice or
damages for termination of employment without proper notice;

 

6.1.2                             any claim for outstanding pay, accrued holiday
pay, bonuses or commission;

 

6.1.3                             any claim for unfair dismissal (whether actual
or constructive);

 

6.1.4                             any claim for a personal injury of which the
Employee is aware, or ought reasonably to be aware, as at the date of this
Agreement;

 

6.1.5                             any claim relating to unauthorised deductions
under section 13 of the Employment Rights Act 1996;

 

6.1.6                             any claim for a redundancy payment, whether
contractual or statutory and any claim for a protective award;

 

6.1.7                             any claim of discrimination or victimisation
or less favourable treatment on any ground including but not limited to sex,
marital or civil partnership status, colour, race, nationality, ethnic or
national origin, disability, equal pay, sexual orientation, religion or belief,
age, gender reassignment, trade union activities, trade union membership or non
membership, status as a part-time or fixed-term employee or status as an
employee representative;

 

6.1.8                             any claim in respect of working time or
holidays or rest periods;

 

6.1.9                             any claim under the national minimum wage
legislation; and

 

6.1.10                      any claim in relation to protected disclosures,
under the Employment Rights Act 1996 and the Public Interest Disclosure Act
1998.

 

The claims listed in clauses 6.1.1 — 6.1.10 together with the Claims are
referred to in this Agreement as the “Employment Claims”.  The Employee
acknowledges that the Employer is

 

13

--------------------------------------------------------------------------------


 

relying on this clause 6 in entering into this Agreement and the Separation
Agreement and confirms that he will discontinue and/or refrain from instituting
legal proceedings against the Employer or the Group or any employee or officer
of the Employer or the Group in respect of the Employment Claims.

 

6.2                                        The Employee warrants and confirms
that:

 

6.2.1                             prior to accepting the terms of this
Agreement, the Employee obtained advice from a relevant independent adviser,
whose details are contained in Schedule 3 (the “Independent Adviser”), as to the
terms and effect of this Agreement and, in particular, its effect on his ability
to pursue his rights before an employment tribunal following its signing;

 

6.2.2                             the particular rights on which the Employee
obtained advice from the Independent Adviser are the Employment Claims arising
under the Equality Act 2010, the Equal Pay Act 1970, the Sex Discrimination Act
1975, the Race Relations Act 1976, the Trade Union and Labour Relations
(Consolidation) Act 1992, the Disability Discrimination Act 1995, the Employment
Rights Act 1996, the National Minimum Wage Act 1998, the National Minimum Wage
Regulations 1999, the Public Interest Disclosure Act 1998, the Working Time
Regulations 1998, the Transnational Information and Consultation etc.
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Equality (Sexual
Orientation) Regulations 2003, the Employment Equality (Religion or Belief)
Regulations 2003, the Information and Consultation of Employees Regulations
2004, the Occupational and Personal Pension Schemes (Consultation by Employers
and Miscellaneous Amendment) Regulations 2006, the Social Security Contributions
and Benefits Act 1992, the Maternity and Paternity Leave etc Regulations 1999
and the Employment Equality (Age) Regulations 2006 (in each case as amended)
(together known as the “Employment Legislation”);

 

6.2.3                             so far as he is aware (having been advised by
the Independent Adviser) all the claims which the Employee has or may have
against the Employer under the Employment Legislation are referred to in clause
6.1 above and that there are not any facts or matters which might give rise to a
claim by the Employee which he does not waive;

 

6.2.4                             the Employee is not aware of any illness,
injury or other circumstances on the date of the signing of this Agreement that
may give rise to a personal injury claim;

 

6.2.5                             the Independent Adviser advised the Employee
that there was in force, at the time he received the advice, a contract of
insurance covering the risk of a claim by him in respect of any loss arising in
consequence of that advice; and

 

6.2.6                             the conditions regulating statutory compromise
agreements entered into pursuant to the relevant provisions of the Employment
Legislation (as defined above) are satisfied in relation to this Agreement.

 

7.                                               General

 

7.1                                        This Agreement shall be governed by
and construed in accordance with English law and the parties submit to the
exclusive jurisdiction of the English courts.

 

14

--------------------------------------------------------------------------------


 

7.2                                        This Agreement may be executed in any
number of counterparts, each in the like form, all of which taken together shall
constitute one and the same document and any party may execute this Agreement by
signing any one or more of such counterparts.

 

7.3                                        No variation of this Agreement shall
be binding on any party unless and to the extent that the same is recorded in a
written document executed by all parties.

 

7.4                                        Except as otherwise provided in this
Agreement or in the Separation Agreement, including the exceptions in the
Separation Agreement for continuing obligations under any existing arbitration
agreement (including the DST Arbitration Policy), existing obligations under the
Employee’s Employment Agreement and Award Agreements (except as the Narrowing
Revisions in the Separation Agreement apply), and Ethics Policy obligations, the
Separation Agreement and this Agreement constitute the whole and only agreements
and understanding between the parties in relation to the termination of the
Employee’s employment.  All previous drafts, agreements, understandings,
undertakings, representations, warranties, promises and arrangements of any
nature whatsoever between the parties with any bearing on the subject matter of
this Agreement are superseded and extinguished, except insofar as any such thing
is in terms repeated or otherwise reflected in this Agreement.

 

7.5                                       Nothing in this Agreement is intended
to confer on any person any right to enforce any term of this Agreement which
that person would not have had but for the Contracts (Rights of Third Parties)
Act 1999 save that the Employer or the Group or any of its or their businesses
or officers, employees, agents, customers, suppliers or shareholders may enforce
or rely upon the terms which are intended for their benefit in this Agreement.

 

7.6                                        This Agreement is marked “Without
Prejudice” and “Subject to Contract”. When the Agreement is signed by the
Employer and the Employee and the Independent Adviser signs the Independent
Adviser’s certificate attached at Schedule 1, the Agreement will be treated as
an open document evidencing a binding agreement.

 

7.7                                        In this Agreement, any reference to a
statute includes any regulation, statutory instrument or other subordinate
legislation made under it and, except where the contrary is stated or the
context otherwise requires, includes any amendment, consolidation, re-enactment
or replacement of the statute, regulation, statutory instrument or other
subordinate legislation in whole or part for the time being in force (and any
statute, regulation, statutory instrument or other subordinate legislation which
it amends or re-enacts).

 

 

SIGNED by

      /s/ Kenneth V. Hager

 

)

Printed

 

)

Name:

Kenneth V. Hager

 

)

duly authorised for and on behalf of

 

)

DST TECHNOLOGIES, INC. (the Employer)

 

)

 

 

 

 

 

 

SIGNED by

      /s/ Thomas R. Abraham

 

)

THOMAS ABRAHAM

 

)

(the Employee)

 

)

 

15

--------------------------------------------------------------------------------


 

Dated                                                                                                 
,2012

 

--------------------------------------------------------------------------------

 

DST TECHNOLOGIES, INC

 

-and-

 

THOMAS ABRAHAM

 

--------------------------------------------------------------------------------

 

COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------

 

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

 

16

--------------------------------------------------------------------------------


 

ADDENDUM B

 

Estimated Tax Payments for Non-Retirement Pay.

 

You will have a right throughout the remainder of 2012 to continued tax
equalization processes as have already been occurring throughout 2012 for your
normal compensation (“Non-Retirement Pay”), consisting of:

 

·                  base salary paid throughout 2012

·                  incentive compensation for 2011 received in March 2012

·                  two RSU vestings in March of 2012

·                  taxable benefits for 2012 (including reimbursement of 2012
expenses and regular taxable benefits received throughout 2012 as shown on your
regular paychecks)

 

To continue the tax equalization processes, estimated U.S. hypothetical
withholdings will continue to occur during the remainder of 2012, as will the
remissions by DST Global Solutions of estimated tax amounts to the U.K. taxing
authorities in the ordinary course.  An estimated  “true-up” will occur as
described in this Addendum.

 

Estimated Tax Payments for 2012 Investment Income.

 

You will also have a right to estimated tax payments being made on your
investment income for 2012 earned through November 21, 2012 (“Investment
Income”).  Upon receipt of notice of such income, Deloitte (London) will
calculate the estimated U.K. taxes due on the Investment Income taking into
account your Non-Retirement Pay for 2012 and the hypothetical withholdings and
remissions to U.K. taxing authorities for such amounts.  After presentation of
the calculations to DST Global Solutions for review and approval, DST Global
Solutions will remit an estimated tax amount on the Investment Income to the
U.K. taxing authorities in the ordinary course.

 

Estimated True Up on Non-Retirement Pay and Investment Income for 2012.

 

Depending on calculations by Deloitte (London), there may be a year-end
estimated ‘true-up’ if any is due on such Non-Retirement Pay and on 2012
investment income.  The estimated true-up payment, if any, will be based on the
tax equalization processes for Non-Retirement Pay that have been occurring
throughout 2012 and the estimated tax remissions to the U.K. taxing authorities
on the Investment Income.  If the Separation Agreement is signed by November 21,
2012, any estimated true-up amount will be calculated by Deloitte (London) and
(after presentation to DST Global Solutions Limited for review and approval)
made by year-end 2012.

 

No Other Estimated Tax Payments/True-Ups to Occur.

 

In consideration of the fact that the true-up is being estimated in 2012, the
Company will not require any amounts from you if hypothetical U.S. taxes for
2012 have been under-withheld by the Company such that you would otherwise owe
the Company once tax returns are prepared for 2012 income.

 

17

--------------------------------------------------------------------------------


 

If any other UK or U.S. taxes are ultimately due on the retirement pay set forth
in Section 2 of the letter agreement (“Retirement Pay”) or the or Non-Retirement
Pay as described in this Addendum, you will be responsible for them.  You will
be responsible for paying taxes on the payout in 2013 of your Incentive Program
Balance described in Section 1 of the Separation Agreement.

 

Deloitte (or another provider of your choice) will prepare at your expense your
tax returns for Retirement Pay, Non-Retirement Pay, Investment Income and other
income you receive for 2012 (since you will no longer be employed by the Company
at the time the returns are prepared for 2012 income) and for the deferred cash
compensation you will be receiving in 2013.  You will pay the provider directly
for the tax preparation invoices.

 

Notification of Remissions to U.K. Taxing Authorities.  The Company will provide
you information as to payments made to U.K. taxing authorities of the estimated
tax payments in rows (G) and (I) in the table on page 2 of the Separation
Agreement, the estimated tax payments on Non-Retirement Pay and Investment
Income, and the U.K. social tax/National Insurance Tax amounts paid by the
Company for your compensation.

 

18

--------------------------------------------------------------------------------


 

ADDENDUM C — FOREIGN TAX CREDIT OBLIGATIONS

 

The Company has paid a significant amount of UK income and social taxes in
excess of the hypothetical U.S. taxes that have been withheld from your pay
during your ex pat assignment.  Subject to your execution of the Separation
Agreement, the Company will pay additional tax amounts to the UK in connection
with your retirement package.

 

U.K. taxes funded by the Company may either be creditable or deducted in your
U.S. income tax returns. To the extent you claim a benefit in the U.S. for a
U.K. tax credit funded by the Company or the tax effects of deducting U.K.
foreign taxes funded by the Company (each, for purposes of this agreement, a
“DST Credit” regardless of whether such benefit is current or part of a carry
back or carry forward), such benefit belongs to the Company.

 

Under current U.S. tax laws and regulations, the DST Credits carry-forward for
ten years based on the tax year paid.  The Company is limiting its rights under
this agreement for tax years 2013 — 2018 (the “Period”).  With respect to taxes
for the Period, the DST Credit will continue to belong to the Company if you
derive a taxable benefit therefrom.

 

YOU ARE BOUND BY THE FOLLOWING OBLIGATIONS WITH RESPECT TO DST CREDITS:

 

1.  You will retain competent tax advisors familiar with the applicability of
foreign tax credits/deductions to the preparation of U.S. returns and will
identify such advisors to the Company and give them permission to discuss your
use of or claim for, or potential use of or claim for, DST Credits on any tax
returns prepared for the Period.

 

2.  The Company may discuss with your tax advisors whether you should be
claiming or using a DST Credit on a U.S. return for the Period.  Your tax
advisor is entitled to review any return or draft return (and supporting
information) on which the Company or its advisor believes in good faith that you
should be using or claiming or should have used or claimed the DST Credit.

 

3.  You and your tax advisors will use your respective best efforts to use or
claim the benefit of any DST Credits that are available to you for tax returns
prepared for the Period.  This could occur, for instance, if you work in a
country where there is little or no foreign tax, causing you to pay taxes in the
U.S. which might be offset or reduced by DST Credits.

 

4.  By the date of filing of any U.S. return for the Period on which you are
claiming or using DST Credit, you will notify the Company of the amount of the
DST Credit being claimed or used.

 

5.  You will pay the Company the amount of any DST Credit that you are able to
or should have claimed or used on a U.S. tax return for the Period.  The amount
will be due by the date of filing of your U.S. return on which you claimed or
used or could have claimed or used the DST Credit.

 

6.  You will provide to the Company a carry forward schedule of your unused DST
Credits for the Period, by the date of filing of your return for each year of
the Period.

 

19

--------------------------------------------------------------------------------

 

Dated                                                                                                  
2012

 

--------------------------------------------------------------------------------

 

DST TECHNOLOGIES, INC

 

-and-

 

THOMAS ABRAHAM

 

--------------------------------------------------------------------------------

 

COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------

 

20

--------------------------------------------------------------------------------


 

THIS COMPROMISE AGREEMENT is made the            day of                       
                        2012

 

BETWEEN

 

(1)                                          DST TECHNOLOGIES, INC., a Missouri
corporation, of 1055 Broadway, Kansas City, MO 64105 (the “Employer”); and

 

(2)                                          THOMAS ABRAHAM of 15 St. John’s
Wood Road St. John’s Wood, LONDON NW8 8RB (the “Employee”). 



RECITALS

 

(A)                                        The Employee is employed by the
Employer on the terms and subject to the conditions set out or referred to in an
employment agreement dated 31 December 2008 (the “Employment Contract”).

 

(B)                                        The Employee’s employment will
terminate on December 31, 2012 (the “Departure Date”) and the Employee has
asserted claims against the Employer of unfair dismissal and wrongful dismissal
(the “Claims”).

 

(C)                                        The Employee and the Employer have
reached agreement that the Employee’s employment will terminate on the terms and
conditions contained in this compromise agreement (the “Agreement”) and that
this Agreement will settle all the Employee’s claims against the Employer
arising out of his employment or the termination thereof.

 

(D)                                        The parties intend that this
Agreement shall have effect as a statutory compromise agreement.

 

(E)                                         The Employer is entering into this
Agreement without any admission of liability whatsoever.

 

OPERATIVE PROVISIONS

 

1.                                               Interpretation

 

In this Agreement (unless the context indicates otherwise):

 

“Group” means the Employer and each Group Company;

 

“Group Company” means any group undertaking (as defined in section 1161(5) of
the Companies Act 2006) or associated undertaking (as defined in Schedule 6
Paragraph 19 of the Large and Medium-sized Companies and Groups (Accounts and
Reports) Regulations 2008 (SI 2008/410)) of the Employer or any joint venture to
which the Employer or any such group undertaking is a party;

 

“HMRC” means Her Majesty’s Revenue and Customs; and

 

“Separation Agreement” means the separation agreement between the Employer and
the Employee of even date.

 

21

--------------------------------------------------------------------------------


 

2.                                               Departure arrangements

 

2.1                                        The Employee’s employment and the
Employment Contract will cease on the Departure Date.

 

2.2                                        Subject to the Separation Agreement,
the Employer will continue to pay the Employee and provide him with his
entitlement to salary and other benefits under the Employment Contract for the
period ending on the Departure Date, when (save as set out in this Agreement and
the Separation Agreement) all such entitlements will cease.

 

2.3                                        The Employee will receive his P45
(made up to the Departure Date) as soon as reasonably practicable after the
Departure Date.

 

2.4                                        Upon signature of the Separation
Agreement, the Company and the Employee will agree a suitable press release
announcing the Employee’s departure. The Company, will, when requested to do so,
provide to the Employee or a potential employer, a reference in the form of the
agreed draft set out in Schedule 2.  This will be nothing more than dates of
employment and job title in accordance with Company policy on giving references.

 

3.                                               Payments

 

3.1                                        By way of compensation for loss of
employment and in full and final settlement of the Claims, the Employer will pay
the sums and the benefits set out in this clause and the Separation Agreement
(together being the “Termination Payment”), subject to compliance by the
Employee with his obligations under the Separation Agreement and this
Agreement.  The Termination Payment shall include the Employee’s entitlement (if
any) to statutory minimum notice and statutory redundancy pay in accordance with
English law.

 

3.2                                        The Termination Payment includes a
significant amount ($277,500 USD) for various expenses.  Of that amount, $20,000
USD has been included for Employee’s expenses (attorneys’ fees and VAT) to
retain an Independent Adviser (as defined in clause 6.2.1 below) to advise the
Employee on the terms and effect of this Agreement and in particular its effect
on the Employee’s ability to pursue his rights before an employment tribunal.

 

3.3                                        The Employee acknowledges and agrees
that save as expressly provided in this Agreement and the Separation Agreement,
he has no claim for or entitlement to payment in lieu of accrued holiday
(including any holiday that would have accrued before the end of the Employee’s
notice period) or by way of reimbursement of expenses or as a bonus, commission,
profit-sharing or other incentive payment.

 

3.4                                        With respect to directors’ and
officers’ insurance coverage that would have otherwise been available for your
benefit, DST will not take any action for the principal purpose of negating
coverage for claims that may arise against you for services you performed for
DST and its subsidiaries.

 

4.                                               Tax indemnity

 

4.1                                        Subject to the tax equalisation
arrangements contained in the Separation Agreement, the Employee agrees to fully
and properly indemnify and keep indemnified the Employer against any demand for
tax (including, without limitation, income tax and employee’s national insurance
contributions but excluding secondary class 1 National Insurance Contributions
to the extent that recovery of the same from the Employee is prohibited by law)
which may become

 

22

--------------------------------------------------------------------------------


 

payable arising from the payments and the arrangements set out in this Agreement
or the Separation Agreement or arising out of the termination of his employment
with the Employer and any interest, penalties, costs, damages or expenses which
the Employer may incur in connection with such demand.  This indemnity shall not
apply to any tax and national insurance contributions already deducted from any
sums already paid to the Employee by the Employer. However, it is agreed that no
such payment of tax, National Insurance Contributions, interest, penalty or fine
will be made to HMRC without the particulars of the proposed payment being sent
to the Employee promptly at the above address.

 

5.                                               Employee’s other obligations

 

5.1                                        The Employee agrees that he will
procure that a signed copy of the certificate attached to this Agreement at
Schedule 3 is provided to the Employer as a condition of any payment made to him
under the Separation Agreement or clause 3 of this Agreement.

 

6.                                               Compromise of claims

 

6.1                                        The Employee agrees that the
arrangements set out in this Agreement and the Separation Agreement shall
constitute a statutory compromise agreement in full and final settlement of the
Claims together with any and all other claims whether at common law, under
statute, regulation or pursuant to European Community law, or otherwise which
the Employee has or may in the future have (anywhere in the world, whether under
English law, the Treaty of Rome, the Treaty of Amsterdam, laws of the State of
Missouri or any other federal, state or local statutory or common law or
otherwise) against the Employer or any Group Company or any employee, agent or
officer of any such company, whether relating to his employment under the
Employment Contract, its termination, or any other matter whatsoever, including
but not limited to the following:

 

6.1.1                             any claim for breach of contract or for
wrongful dismissal, in particular, for pay or benefits in lieu of notice or
damages for termination of employment without proper notice;

 

6.1.2                             any claim for outstanding pay, accrued holiday
pay, bonuses or commission;

 

6.1.3                             any claim for unfair dismissal (whether actual
or constructive);

 

6.1.4                             any claim for a personal injury of which the
Employee is aware, or ought reasonably to be aware, as at the date of this
Agreement;

 

6.1.5                             any claim relating to unauthorised deductions
under section 13 of the Employment Rights Act 1996;

 

6.1.6                             any claim for a redundancy payment, whether
contractual or statutory and any claim for a protective award;

 

6.1.7                             any claim of discrimination or victimisation
or less favourable treatment on any ground including but not limited to sex,
marital or civil partnership status, colour, race, nationality, ethnic or
national origin, disability, equal pay, sexual orientation, religion or belief,
age, gender reassignment, trade union activities, trade union membership or non
membership, status as a part-time or fixed-term employee or status as an
employee representative;

 

23

--------------------------------------------------------------------------------


 

6.1.8                             any claim in respect of working time or
holidays or rest periods;

 

6.1.9                             any claim under the national minimum wage
legislation; and

 

6.1.10                      any claim in relation to protected disclosures,
under the Employment Rights Act 1996 and the Public Interest Disclosure Act
1998.

 

The claims listed in clauses 6.1.1 — 6.1.10 together with the Claims are
referred to in this Agreement as the “Employment Claims”.  The Employee
acknowledges that the Employer is relying on this clause 6 in entering into this
Agreement and the Separation Agreement and confirms that he will discontinue
and/or refrain from instituting legal proceedings against the Employer or the
Group or any employee or officer of the Employer or the Group in respect of the
Employment Claims.

 

6.2                                        The Employee warrants and confirms
that:

 

6.2.1                             prior to accepting the terms of this
Agreement, the Employee obtained advice from a relevant independent adviser,
whose details are contained in Schedule 3 (the “Independent Adviser”), as to the
terms and effect of this Agreement and, in particular, its effect on his ability
to pursue his rights before an employment tribunal following its signing;

 

6.2.2                             the particular rights on which the Employee
obtained advice from the Independent Adviser are the Employment Claims arising
under the Equality Act 2010, the Equal Pay Act 1970, the Sex Discrimination Act
1975, the Race Relations Act 1976, the Trade Union and Labour Relations
(Consolidation) Act 1992, the Disability Discrimination Act 1995, the Employment
Rights Act 1996, the National Minimum Wage Act 1998, the National Minimum Wage
Regulations 1999, the Public Interest Disclosure Act 1998, the Working Time
Regulations 1998, the Transnational Information and Consultation etc.
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Equality (Sexual
Orientation) Regulations 2003, the Employment Equality (Religion or Belief)
Regulations 2003, the Information and Consultation of Employees Regulations
2004, the Occupational and Personal Pension Schemes (Consultation by Employers
and Miscellaneous Amendment) Regulations 2006, the Social Security Contributions
and Benefits Act 1992, the Maternity and Paternity Leave etc Regulations 1999
and the Employment Equality (Age) Regulations 2006 (in each case as amended)
(together known as the “Employment Legislation”);

 

6.2.3                             so far as he is aware (having been advised by
the Independent Adviser) all the claims which the Employee has or may have
against the Employer under the Employment Legislation are referred to in clause
6.1 above and that there are not any facts or matters which might give rise to a
claim by the Employee which he does not waive;

 

6.2.4                             the Employee is not aware of any illness,
injury or other circumstances on the date of the signing of this Agreement that
may give rise to a personal injury claim;

 

6.2.5                             the Independent Adviser advised the Employee
that there was in force, at the time he received the advice, a contract of
insurance covering the risk of a claim by him in respect of any loss arising in
consequence of that advice; and

 

24

--------------------------------------------------------------------------------


 

6.2.6                             the conditions regulating statutory compromise
agreements entered into pursuant to the relevant provisions of the Employment
Legislation (as defined above) are satisfied in relation to this Agreement.

 

7.                                               General

 

7.1                                        This Agreement shall be governed by
and construed in accordance with English law and the parties submit to the
exclusive jurisdiction of the English courts.

 

7.2                                        This Agreement may be executed in any
number of counterparts, each in the like form, all of which taken together shall
constitute one and the same document and any party may execute this Agreement by
signing any one or more of such counterparts.

 

7.3                                       No variation of this Agreement shall
be binding on any party unless and to the extent that the same is recorded in a
written document executed by all parties.

 

7.4                                        Except as otherwise provided in this
Agreement or in the Separation Agreement, including the exceptions in the
Separation Agreement for continuing obligations under any existing arbitration
agreement (including the DST Arbitration Policy), existing obligations under the
Employee’s Employment Agreement and Award Agreements (except as the Narrowing
Revisions in the Separation Agreement apply), and Ethics Policy obligations, the
Separation Agreement and this Agreement constitute the whole and only agreements
and understanding between the parties in relation to the termination of the
Employee’s employment.  All previous drafts, agreements, understandings,
undertakings, representations, warranties, promises and arrangements of any
nature whatsoever between the parties with any bearing on the subject matter of
this Agreement are superseded and extinguished, except insofar as any such thing
is in terms repeated or otherwise reflected in this Agreement.

 

7.5                                        Nothing in this Agreement is intended
to confer on any person any right to enforce any term of this Agreement which
that person would not have had but for the Contracts (Rights of Third Parties)
Act 1999 save that the Employer or the Group or any of its or their businesses
or officers, employees, agents, customers, suppliers or shareholders may enforce
or rely upon the terms which are intended for their benefit in this Agreement.

 

7.6                                        This Agreement is marked “Without
Prejudice” and “Subject to Contract”. When the Agreement is signed by the
Employer and the Employee and the Independent Adviser signs the Independent
Adviser’s certificate attached at Schedule 1, the Agreement will be treated as
an open document evidencing a binding agreement.

 

7.7                                        In this Agreement, any reference to a
statute includes any regulation, statutory instrument or other subordinate
legislation made under it and, except where the contrary is stated or the
context otherwise requires, includes any amendment, consolidation, re-enactment
or replacement of the statute, regulation, statutory instrument or other
subordinate legislation in whole or part for the time being in force (and any
statute, regulation, statutory instrument or other subordinate legislation which
it amends or re-enacts).

 

25

--------------------------------------------------------------------------------


 

SIGNED by

       /s/ Kenneth V. Hager

 

)

Printed

 

)

Name:

       Kenneth V. Hager

 

)

duly authorised for and on behalf of

 

)

DST TECHNOLOGIES, INC. (the Employer)

 

)

 

 

 

 

 

 

SIGNED by

       /s/ Thomas R. Abraham

 

)

THOMAS ABRAHAM

 

)

(the Employee)

 

)

 

26

--------------------------------------------------------------------------------
